We think in this case, due to the relation between the offenses charged in the two counts of the indictment, that sentence should have been imposed on both counts at the same time and the sentences made to run concurrently or one of the sentences suspended. Accordingly, the proceeding is remanded to the Court of Special Sessions for the imposition of sentence on the second count, said sentence to be suspended or to run concurrently with the sentence on the first count. Otherwise, the judgment is unanimously affirmed. Settle order on notice. Present — Peck, P. J., Glennon, Cohn, Van Voorhis and Shientag, JJ.